EXHIBIT 13 ANNUAL REPORT TO SHAREHOLDERS FOR THE YEAR ENDED DECEMBER 31, 2007 LSB FINANCIAL CORP. TABLE OF CONTENTS Letter to Shareholders i Selected Financial Information 1 Management’s Discussion and Analysis 3 Disclosure Regarding Forward-Looking Statements 22 Auditors’ Report 23 Consolidated Financial Statements 24 Directors and Executive Officers 50 Shareholder Information 52 FINANCIAL HIGHLIGHTS December 31, 2007 (Dollars in Thousands) Total assets $342,010 Total loans, net of allowance 296,908 Securities and short-term investments 18,067 Deposits 232,030 Borrowings 74,256 Shareholders’ equity 33,932 Shareholders’ equity as percent of assets 9.92% Net Income $1,574 ANNUAL MEETING The Annual Meeting of Shareholders of LSB Financial Corp. will be held April 16, 2008 at 9:00 a.m. local time at the LSB Building, located at 22 N. Second Street, Lafayette, Indiana. LSB FINANCIAL CORP. Dear Fellow Shareholder: For much of the banking industry, 2007 was definitely a year of challenges.In its industry-wide Fourth Quarter 2007 Banking Profile, the FDIC reported that: · Fourth-quarter net income was the lowest amount reported by the industry since the fourth quarter of 1991. · More than half of all institutions reported fourth quarter net income lower than in the fourth quarter of 2006. · Noncurrent loans increased by the largest percentage in any single quarter in the 24 years for which data are available. · For the full year, the industry experienced its lowest net income since 2002 and its first decline since 1999–2000. · For the first time since 1993, the industry’s noncurrent loans exceeded its reserves. The Federal Reserve has been taking steps to keep the economy out of recession, but there is no “quick fix” when the turndown involves real estate.While the restructuring continues, Lafayette Savings Bank’s management team will focus on controlling expenses, prudently growing the loan portfolio, clearing up any existing problem loans, and managing our capital. Knowing that Lafayette Savings Bank was not alone facing these challenges is of little comfort.Our management team is not satisfied with the earnings performance of the Company for 2007.LSB Financial reported earnings for the year of $1,574,000, or $0.99 per share, compared to $3,350,000, or $2.07 per share, in 2006.This decrease largely results from a $1.3 million adjustment to earnings in the fourth quarter to reflect the decrease in property values of classified assets. Our return on equity for the year, 4.52%, and the return of average assets, 0.45%, for 2007 exceeded the industry’s average results.Return on average equity as reported by the FDIC for all insured savings institutions was 2.71%, and the return on average assets was 0.32%.We believe our returns, although not up to our standards, were nonetheless respectable for an institution so closely tied to the housing industry. Some Good News:Unlike other banks that have experienced a difficult year, we do not have a “sub-prime” lending program and have not invested in securities backed by “sub-prime” loans.Our year-end delinquency rates were at a 16-month low, and Lafayette bankruptcy filings in 2007 were half of what they were in 2004 and 2005. In addition, there has been substantial economic development in the area – nearly $2 billion in major capital investments were either announced, under way, or completed since January 2006.However, property values and real estate sales failed to rebound as we had hoped.That’s why having to take this $1.3 million adjustment is such a disappointment not just for us but for what it tells us about the continuing struggles of the community.We believe this adjustment properly reflects the loss in value of our criticized assets and positions us well heading into 2008.Our loan loss reserves, a cushion against losses, now equal 1.23% of total loans, the highest level in recent history. i More than half of the earnings adjustment was a $688,000 loss in the value of loans and contributions to Lafayette Neighborhood Housing Services.Our relationship with LNHS goes back nearly to its beginnings.We were saddened when the agency announced in October that it had filed bankruptcy after 22 years of helping revitalize Lafayette’s neighborhoods.We, along with several other local banks, directed a portion of our Community Reinvestment dollars to this program, which was a model for national housing service agencies.As the court-appointed receiver began selling some LNHS properties, it became clear that the local economy could not easily absorb these properties, and their sale would have a negative ripple effect on property values.We continue to work closely with LNHS to protect the bank’s investment. Our stock ended the year at $19.20, down 20.8% from the beginning of the year.Again, this decline was not unique to LSB Financial.The American Community Bank NASDAQ Index (ACBQ), an index that includes more than 500 community banks, fell some 24.5% in value during the year.We continue to believe that the single biggest thing we can do to enhance shareholder value is to perform well and the stock price will take care of itself. Some More Good News:As the result of prudent capital management, our bank remains “well capitalized” under all regulatory capital requirements.Because of the limited opportunities for growth, we increased our dividend at midyear from $0.20 to $0.25 per share, or $0.90 for the year.Based on our year-end stock price, this dividend rate represents a 5.21% annual dividend yield.We believe that returning this equity to our shareholders is an appropriate way to manage our capital until the local economic conditions improve and we are in a position to grow our balance sheet.To further enhance shareholder value, we were able during the year to repurchase over 3% of our outstanding shares. LSB’s board of directors, management team, and employees are all committed to improving our performance to the levels of previous years.Please help us by recommending Lafayette Savings Bank to your friends, family, and neighbors.Thank you for your continued support. Respectfully, Randolph F. Williams President & Chief Executive Officer ii SELECTED FINANCIAL INFORMATION The selected financial data presented below should be read in conjunction with Management’s Discussion and Analysis of Financial Condition and Results of Operations, as well as the audited Consolidated Financial Statements contained elsewhere in this Annual Report. December 31, 2007 2006 2005 2004 2003 (Dollars in Thousands) Selected Financial Condition Data: Total assets $ 342,010 $ 368,400 $ 372,664 $ 355,045 $ 319,272 Loans receivable, including loans held for sale, net 296,908 317,691 330,971 318,927 277,566 Securities available-for-sale 13,221 16,316 11,611 7,947 14,050 Short-term investments 4,846 8,336 7,687 6,818 7,491 Deposits 232,030 255,304 265,993 256,631 225,485 Total borrowings 74,256 76,618 72,033 66,808 64,851 Shareholders’ equity 33,932 34,840 32,821 30,393 27,727 December 31, 2007 2006 2005 2004 2003 (Dollars in Thousands, except share data) Selected Operations Data: Total interest income $ 22,882 $ 23,263 $ 21,498 $ 19,286 $ 19,070 Total interest expense 11,655 11,142 9,664 8,416 8,529 Net interest income 11,227 12,121 11,834 10,870 10,541 Provision for loan losses 1,570 1,018 1,200 500 1,225 Net interest income after provision for loan losses 9,657 11,103 10,634 10,370 9,316 Deposit account service charges 1,838 1,766 1,423 889 820 Gain on sales of mortgage loans 201 214 322 593 1,810 Gain on call of securities 6 Loss on real estate owned (1,097 ) Other non-interest income 1,098 858 764 747 677 Total non-interest income 2,046 2,838 2,509 2,240 3,307 Total non-interest expense 9,322 8,593 8,111 7,554 7,742 Income before taxes 2,381 5,348 5,032 5,056 4,881 Income taxes 807 1,998 1,764 1,792 1,932 Net income $ 1,574 $ 3,350 $ 3,268 $ 3,264 $ 2,949 Earnings per share $ 1.00 $ 2.08 $ 2.03 $ 2.10 $ 1.92 Earnings per share, assuming dilution 0.99 2.07 2.02 2.03 1.85 Dividends paid per share 0.90 0.68 0.61 0.51 0.44 1 December 31, 2007 2006 2005 2004 2003 Selected Financial Ratios and Other Data: Performance Ratios: Return on assets (ratio of net income to average total assets) 0.45 % 0.91 % 0.89 % 0.95 % 0.94 % Return on equity (ratio of net income to average equity) 4.52 9.88 10.21 11.19 11.03 Average interest rate spread during period 3.25 3.33 3.23 3.20 3.36 Net interest margin(1) 3.42 3.48 3.37 3.32 3.50 Operating expense to average total assets 2.66 2.33 2.20 2.20 2.46 Average interest-earning assets to average interest-bearing liabilities 1.05 x 1.05 x 1.05 x 1.05 x 1.05 x Quality Ratios: Non-performing assets to total assets at end of period 4.08 % 3.17 % 2.83 % 1.67 % 1.28 % Allowance for loan losses to non-performing loans 26.56 23.72 27.00 35.38 67.57 Allowance for loan losses to loans receivable 1.23 0.86 0.85 0.66 1.12 Capital Ratios: Shareholders’ equity to total assets at end of period 9.92 9.46 8.81 8.56 8.68 Average shareholders’ equity to average total assets 9.92 9.19 8.69 8.50 8.49 Dividend payout ratio 90.00 32.69 30.05 24.54 22.31 Other Data: Number of full-service offices 5 5 5 5 5 (1) Net interest income divided by average interest-earning assets. 2 MANAGEMENT’S DISCUSSION AND ANALYSIS OF FINANCIAL CONDITION AND RESULTS OF OPERATIONS Executive Overview General LSB Financial Corp., an Indiana corporation (“LSB Financial” or the “Company”), is the holding company of Lafayette Savings Bank, FSB (“Lafayette Savings” or the “Bank”).LSB Financial has no separate operations and its business consists only of the business of Lafayette Savings.References in this Annual Report to “we,” “us” and “our” refer to LSB Financial and/or Lafayette Savings as the context requires. Lafayette Savings is, and intends to continue to be, an independent, community-oriented financial institution.The Bank has been in business for 138 years and differs from many of our competitors in having a local board and local decision-making in all areas of business.In general, our business consists of attracting or acquiring deposits and lending that money out primarily as real estate loans to construct and purchase single-family residential properties and, to a lesser extent, multi-family and commercial properties and to fund land development projects.We also make a limited number of commercial business and consumer loans. We have an experienced and committed staff and enjoy a good reputation for serving the people of the community and understanding their financial needs and for finding a way to meet those needs.We contribute time and money to improve the quality of life in our market area and many of our employees volunteer for local non-profit agencies.We believe this sets us apart from the other 17 banks and credit unions that compete with us.We also believe that operating independently under the same name for over 138 years is a benefit to us—especially as acquisitions and consolidations of local financial institutions continue.Focusing time and resources on acquiring customers who may be feeling disenfranchised by their no-longer-local bank has proved to be a successful strategy. The greater Lafayette area enjoys diverse employment including major manufacturers such as Subaru, Caterpillar, Wabash National and Greater Lafayette Health Services; a strong education sector with Purdue University and a large local campus of Ivy Tech Community College; government offices of Lafayette, West Lafayette and Tippecanoe County and a growing high-tech presence with the Purdue Research Park.In the past, this diversity insulated us from economic downturns, but the slowdowns of the last few years have had a noticeable effect on the area. The community is also working through the effects of the overbuilding of one- to four-family housing by local and out-of-town construction companies.Many of the houses were then sold to marginally qualified borrowers, often financed by out-of town lenders, to people who would otherwise have populated the rental market.Holders of rental properties were faced with increased vacancies at the same time the state imposed substantially higher property tax rates.The influx of these new houses on the market, along with increasing numbers of foreclosed properties, has resulted in declining property values and a large surplus of properties for sale.As a result, even well-established landlords and builders are choosing to leave or are being forced out of the market.In 2007, there were 570 new housing starts compared to 1,043 in 2005. 3 While the unemployment situation continues to slowly improve, we continue to work with borrowers who have fallen substantially behind on their loans.The majority of our delinquent loans are secured by real estate and we believe we have sufficient reserves to cover probable losses.The challenge is to get delinquent borrowers back on a workable payment schedule or to get control of their properties through an overburdened court system.We successfully restructured over $7.0 million in troubled loans in 2007 and fully expect that these borrowers will now be able to comply with the terms.We also acquired 31 properties through foreclosure or deeds-in-lieu of foreclosure. The funds we use to make loans come primarily from deposits from customers in our market area, from brokered deposits and from Federal Home Loan Bank (“FHLB”) advances.In addition we maintain an investment portfolio of available-for-sale securities to provide liquidity as needed.Our intention is to seek out the least expensive source of funds, but if the need is immediate we will acquire pre-payable FHLB advances which can then be replaced with local or brokered deposits as they become available.Our reliance on brokered funds as a percentage of total deposits decreased in 2007 from 25.7% to 20.6% with the actual dollar amount decreasing from $65.6 million to $47.8 million.We generally prefer brokered deposits over FHLB advances when the rates are competitive with the cost of raising money locally.The deposits are available with a range of terms, there is no collateral requirement and the money is completely predictable as it cannot be withdrawn early except in the case of the death of a depositor and there is no option to have the money rollover at maturity.While we always welcome local deposits, the cost and convenience of brokered funds make them a useful alternative.We will also continue to rely on FHLB advances to provide immediate liquidity and help manage interest rate risk. Our primary source of income is net interest income, which is the difference between the interest income earned on our loan and investment portfolio and the interest expense incurred on deposits and borrowings.Our net interest income depends on the balance of our loan and investment portfolios and the size of our net interest margin – the difference between the income generated from loans and the cost of funding.Our net interest income also depends on the shape of the yield curve.Since January 2004, short-term rates increased steadily while long term rates have remained comparatively flat.In 2007, the curve gradually started to return to a more normal slight upward slope.Because deposits are generally tied to shorter-term market rates and loans are generally tied to longer-term rates the shrinking spread between the two has made it more difficult to maintain desired operating income levels.Our expectation for 2008 is that short-term rates, which saw a 1.25% decrease early in January, will drift slightly lower while long-term rates will gradually increase through most of the year resulting in a more traditional upward sloping yield curve throughout most of the year. Rate changes can be expected to have an impact on interest income.Rising rates generally increase borrower preference for variable rate products, which we typically keep in our portfolio, and existing adjustable rate loans can be expected to reprice to higher rates, both of which could be expected to have a favorable impact on our interest income.Alternatively, continuing low interest rates could have a negative impact on our interest income as new loans are put on the books at comparatively low rates and our existing adjustable rate loans reprice to lower rates.Even if rates do fall, because so many borrowers refinanced their mortgages in the last few years, we do not expect to see a return to a high volume of refinancing.However, low rates may be expected to encourage borrowers to initiate additional real estate related purchases. 4 Our primary expense is interest on deposits and FHLB advances which are used to fund loan growth.We offer customers in our market area time deposits for terms ranging from three months to five years, checking accounts and savings accounts.We also purchase brokered deposits and FHLB advances as needed to provide funding or improve our interest rate risk position.Generally when interest rates are low, depositors will choose shorter-term products and conversely when rates are high, depositors will choose longer-term products. We consider expected changes in interest rates when structuring our interest-earning assets and our interest-bearing liabilities.When rates are expected to increase we try to book shorter-term assets that will reprice relatively quickly to higher rates over time, and book longer-term liabilities that will remain for a longer time at lower rates.Conversely, when rates are expected to fall, we would like our balance sheet to be structured such that loans will reprice more slowly to lower rates and deposits will reprice more quickly.We currently offer a three-year and a five-year certificate of deposit that allows depositors one opportunity to have their rate adjusted to the market rate at a future date to encourage them to choose longer-term deposit products.However, since we are not able to predict market interest rate fluctuations, our asset/liability management strategy may not prevent interest rate changes from having an adverse effect on our results of operations and financial condition. Our results of operations may also be affected by general and local competitive conditions, particularly those with respect to changes in market rates, government policies and actions of regulatory authorities. 2007 Summary Our strategy in 2007 included enhancing the credit analysis department, working to manage non-performing loans and dispose of other real estate owned, controlling the cost of funds and other expenses and focusing on growth in other income. Because of the slow improvement in the local economy, overbuilding in the residential sector and interagency regulatory concern with commercial real estate lending, opportunities for loan growth were minimal and net loans ended 2007 down $19.8 million from 2006.The decrease was across all categories.Consequently, our focus in 2007 was on improving loan quality and processes.We hired a senior credit analyst and a collector experienced in workouts and debt restructuring as part of the establishment of a separate credit department.In 2007, we sold $2.5 million of other real estate owned (OREO) properties, consisting of 27 properties.Our residential loan originators originated and sold $19.7 million of residential loans on the secondary market for a gain of In 2007, we allocated $1.6 million to loan loss reserves, compared to $1.0 million in 2006.We also charged against reserves $672,000 against 34 loans either written off or taken into other real estate owned in 2007.While our delinquencies continue to be higher than we like, based on our analysis we believe we have sufficient reserves to cover incurred losses.In 2007, we also wrote off losses of $1.1 million on the sale of OREO properties including $311,000 of net loss on the actual sale of properties and $787,000 of writedowns taken to adjust the value of OREO properties to the estimated, realizable value. The yield curve, which ranged from slightly inverted to flat, made it difficult to maintain interest rate margins.Even though our demand for funds was low, new and repricing money was 5 generally at higher rates and our cost of funds increased by 36 basis points compared to a 29 basis point increase in the average return on loans and investments. Other non-interest income, excluding the gain on sale of loans, increased by $312,000 primarily from a $166,000 recovery from the decrease in the reserve established for anticipated losses on our Courtesy Coverage Plan (where the Bank agrees to cover customer overdrafts and charges a fee for the service), a $72,000 increase in deposit service fees and a $66,000 increase in income from our bank-owned life insurance plans.Non-interest expenses increased $729,000 primarily due to the costs associated with OREO maintenance. The results of our loan and deposit activity in 2007 are illustrated in the chart on page 9 and include: · Residential mortgage loans (including loans held for sale) decreased by 3.1% from $142.0 million to $137.6 million. · All other real estate loans, net, including multi-family, land, land development, construction and commercial real estate loans decreased 7.8% from $138.4 million to $127.6 million. · Commercial business lending decreased 7.8% from $20.9 million to $19.3 million. · At December 31, 2007, 74.6% of our gross loan portfolio had adjustable interest rates. · Total deposit accounts decreased from $255.3 million at December 31, 2006 to $232.0 million at December 31, 2007, with core deposits increasing from $75.3 million to $75.9 million over the same period. 2008 Overview We expect to see continued slow to moderate growth in our residential loan portfolio through most of 2008 with steady or falling interest rates and a gradually strengthening local economy, but continuing problems with an overbuilt housing market.We intend to keep some of our shorter term fixed rate loans in our portfolio while originating more competitively priced and non-typically structured loans for sale on the secondary market.We expect some increase in our commercial real estate and commercial business loan production as the new jobs created at Subaru and Caterpillar, in health care with the building of two new hospitals and at Purdue and Purdue Research Park begin to generate more commercial activity.We expect consumer residential lending to stay stable or increase slightly with the decline in interest rates.However, loan growth overall is expected to be modest.We expect short term rates to fall substantially compared to long term rates, bringing the yield curve back to its normal shape. Our operating results will continue to be affected by several factors involving the disposition of properties in foreclosure or held in other real estate owned, including the level of the provision for loan losses, gains and losses on the sale of properties once we acquire title to them, the loss of interest income on non-performing assets and non-interest expenses incurred in obtaining, marketing and disposing of the properties.These factors are expected to have less of 6 an impact than in 2007 since we have reduced the value of foreclosed and OREO properties to take account of an increased cost to sell and have increased the impairment on classified loans, bringing the allowance for loan losses to total loans to 1.23%.Because of staff increases in the credit area, we expect to dispose of a significant number of properties securing loans that are currently non-performing and proactively work with troubled borrowers while their situation is still salvageable.We monitor these and all other loans in our portfolio carefully and perform specific impairment analyses on any loans over 90 days delinquent.Based on our analysis, we believe that our current loan loss reserve is sufficient to cover probable losses. Significant external factors impact our results of operations including the general economic environment, changes in the level of market interest rates, government policies, actions by regulatory authorities and competition.Our cost of funds is influenced by interest rates on competing investments and general market rates of interest.Lending activities are influenced by the demand for real estate loans and other types of loans, which are in turn affected by the interest rates at which such loans are made, general economic conditions affecting loan demand and the availability of funds for lending activities. We intend to continue to follow a strategy for growth that includes (1) maintaining a strong capital position, (2) managing our vulnerability to changes in interest rates by emphasizing adjustable rate and/or shorter-term loans, (3) optimizing our net interest margin by supplementing our traditional mortgage lending with prudent multi-family and commercial real estate, consumer and construction loans, (4) expanding commercial business lending, (5) investing in mortgage-backed securities if loan volume does not reach anticipated levels, and (6) funding our growth by using a mix of local and brokered deposits and FHLB advances, whichever is most cost-effective. Critical Accounting Policies Generally accepted accounting principles are complex and require management to apply significant judgments to various accounting, reporting and disclosure matters. Management of LSB Financial Corp. must use assumptions and estimates to apply these principles where actual measurement is not possible or practical. For a complete discussion of LSB Financial Corp.’s significant accounting policies, see Note 1 to the Consolidated Financial Statements as of December 31, 2007.Certain policies are considered critical because they are highly dependent upon subjective or complex judgments, assumptions and estimates. Changes in such estimates may have a significant impact on the financial statements. Management has reviewed the application of these policies with the Audit Committee of LSB Financial Corp.’s Board of Directors. These policies include the following: Allowance for Loan Losses The allowance for loan losses represents management’s estimate of probable losses inherent in Lafayette Savings’ loan portfolios. In determining the appropriate amount of the allowance for loan losses, management makes numerous assumptions, estimates and assessments. The strategy also emphasizes diversification on an industry and customer level, regular credit quality reviews and quarterly management reviews of large credit exposures and loans experiencing deterioration of credit quality. 7 Lafayette Savings’ allowance consists of three components: probable losses estimated from individual reviews of specific loans, probable losses estimated from historical loss rates, and probable losses resulting from economic or other deterioration above and beyond what is reflected in the first two components of the allowance. Larger commercial loans that exhibit probable or observed credit weaknesses and all loans that are rated substandard or lower are subject to individual review.Where appropriate, reserves are allocated to individual loans based on management’s estimate of the borrower’s ability to repay the loan given the availability of collateral, other sources of cash flow and legal options available to the Bank. Included in the review of individual loans are those that are impaired as provided in SFAS 114, Accounting by Creditors for Impairment of a Loan.Any allowances for impaired loans are determined by the present value of expected future cash flows discounted at the loan’s effective interest rate or fair value of the underlying collateral.Historical loss rates are applied to other commercial loans not subject to specific reserve allocations. Homogenous smaller balance loans, such as consumer installment and residential mortgage loans are not individually risk graded. Reserves are established for each pool of loans based on the expected net charge-offs for one year. Loss rates are based on the average net charge-off history by loan category. Historical loss rates for commercial and consumer loans may be adjusted for significant factors that, in management’s judgment, reflect the impact of any current conditions on loss recognition.Factors which management considers in the analysis include the effects of the national and local economies, trends in the nature and volume of loans (delinquencies, charge-offs and nonaccrual loans), changes in mix, asset quality trends, risk management and loan administration, changes in the internal lending policies and credit standards, collection practices and examination results from bank regulatory agencies and the Bank’s internal loan review. Allowances on individual loans are reviewed quarterly and historical loss rates are reviewed annually and adjusted as necessary based on changing borrower and/or collateral conditions and actual collection and charge-off experience. Lafayette Savings’ primary market area for lending is Tippecanoe County, Indiana. When evaluating the adequacy of allowance, consideration is given to this regional geographic concentration and the closely associated effect of changing economic conditions on Lafayette Savings’ customers. Mortgage Servicing Rights Mortgage servicing rights (MSRs) associated with loans originated and sold, where servicing is retained, are capitalized and included in other intangible assets in the consolidated balance sheet. The value of the capitalized servicing rights represents the present value of the future servicing fees arising from the right to service loans in the portfolio.Critical accounting policies for MSRs relate to the initial valuation and subsequent impairment tests.The methodology used to determine the valuation of MSRs requires the development and use of a number of estimates, including anticipated principal amortization and prepayments of that principal balance.Events that may significantly affect the estimates used are changes in interest rates, mortgage loan prepayment speeds and the payment performance of the underlying loans. 8 The carrying value of the MSRs is periodically reviewed for impairment based on a determination of fair value.For purposes of measuring impairment, the servicing rights are compared to a valuation prepared based on a discounted cash flow methodology, utilizing current prepayment speeds and discount rates.Impairment, if any, is recognized through a valuation allowance and is recorded as amortization of intangible assets. Financial Condition Financial Condition at December 31, 2007 compared to Financial Condition at December 31, SELECTED FINANCIAL CONDITION DATA (Dollars in thousands) December31, 2007 December31, 2006 $ Difference % Difference Total assets $ 342,010 $ 368,400 $ (26,390 ) (7.16 )% Loans receivable, including loans held for sale, net 296,908 317,691 (20,783 ) (6.54 ) Residential mortgage loans 137,611 142,045 (4,434 ) (3.12 ) Home equity lines of credit 14,018 16,276 (2,258 ) (13.87 ) Other real estate loans 127,593 138,397 (10,804 ) (7.81 ) Commercial business loans 19,307 20,935 (1,628 ) (7.78 ) Consumer loans 2,439 3,254 (815 ) (25.05 ) Loans sold 19,735 15,720 4,015 25.54 Nonperforming loans 9,935 7,364 2,571 34.91 Loans past due 90 days, still accruing 59 147 (88 ) (59.86 ) Other real estate owned 3,944 4,169 (225 ) (5.40 ) Nonperforming assets 13,938 11,680 2,258 19.33 Available-for-sale securities 13,221 16,316 (3,095 ) (18.97 ) Short-term investments 4,846 8,336 (3,490 ) (41.87 ) Deposits 232,030 255,304 (23,274 ) (9.12 ) Core deposits 75,939 75,277 662 0.88 Brokered deposits 47,766 65,617 (17,851 ) (27.20 ) FHLB advances 74,256 76,618 (2,362 ) (3.08 ) Shareholders’ equity (net) 33,932 34,840 (908 ) (2.61 ) As shown in the chart above, the net balance in our loan portfolio decreased by $20.8 million from December 31, 2006 to December 31, 2007.All loan types decreased primarily due to the slowly recovering local economy, the decrease in property values, the overbuilding in the last few years and the tightening of credit due to the interagency regulatory focus on commercial real estate. In mid-2006 we began offering ABN Amro loan products and selling these mortgages to ABN Amro on the secondary market to enhance our product line and compete more effectively in the local market.ABN Amro was purchased by Citimortgage in mid-2007.We sold $19.7 million of residential loans to Freddie Mac and ABN Amro/Citimortgage in 2007 compared to 9 $15.7 million sold to Freddie Mac and ABN Amro in 2006.These loans were sold based on asset/liability considerations and to increase income from the gain on sale of loans.See “Asset/Liability Management.” The $3.1 million decrease in our securities was primarily due to the call of three agency bonds and paydown of mortgage-backed securities, partially offset by security purchases when items were found that fit our portfolio needs. Deposit balances decreased by $23.3 million as lower loan demand made it unnecessary to replace runoff.Because loan demand was slower, we were under less pressure to compete for more expensive funds and were able to maintain our margins fairly successfully in 2007. We utilize advances available through the FHLB to provide additional funding for loan growth as well as for asset/liability management purposes.At December 31, 2007, we had $74.3 million in FHLB advances outstanding.Based on the collateral we currently have listed under a blanket collateral arrangement with the FHLB we could borrow up to $15.1 million in additional advances.We have other collateral available if needed.These advances are generally available on the same day as requested and allow us the flexibility of keeping our daily cash levels tighter than would otherwise be prudent. Non-performing assets, which include non-accruing loans, accruing loans 90 days past due and foreclosed assets, increased from $11.7 million at December 31, 2006 to $13.9 million at December 31, 2007.Non-performing assets at December 31, 2007 consisted of $8.1 million of loans on residential real estate, $1.5 million on land or commercial real estate loans, $50,000 on consumer loans and $383,000 on commercial business loans.Foreclosed assets consisted of $2.6 million of residential property and $1.4 million of commercial real estate or land and a repossessed vehicle.At December 31, 2007, our allowance for losses equaled 1.23% of total loans (including loans held for sale) compared to 0.86% at December 31, 2006.The allowance for loan losses at December 31, 2007 totaled 26.56% of nonperforming assets compared to 23.72% at
